Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan McClure (Reg. No. 38,962) on 8/8/2022.
The application has been amended as follows: 

1. (Currently-Twice-Amended) An electronic device, comprising:
a first module;
a second module;
a hinge member hinged to the first module and the second module;
a first rotary member, movably connected to the hinge member and rotatable around a first axis relative to the hinge member, wherein the first rotary member is formed with a circular groove;
a second rotary member, movably connected to the hinge member and rotatable around a second axis relative to the hinge member, wherein the second axis is parallel to the first axis;
a third rotary member, connected to the first rotary member and rotatable around the first axis relative to the hinge member, wherein the third rotary member has sidewalls that are [[is]] slidable in the circular groove; and
a wire extending through the first rotary member and the second rotary member to electrically connect the first module and the second module, wherein the wire is restricted between the first rotary member and the third rotary member.

7. (Currently-Twice-Amended) An electronic device, comprising:
a first module;
a second module;
a hinge member hinged to the first module and the second module;
a first rotary member, movably connected to the hinge member and rotatable around a first axis relative to the hinge member;
a second rotary member, movably connected to the hinge member and rotatable around a second axis relative to the hinge member, wherein the second axis is parallel to the first axis, wherein the second rotary member is formed with a circular groove;
a third rotary member, connected to the first rotary member and rotatable around the first axis relative to the hinge member;
a fourth rotary member, connected to the second rotary member and rotatable around the second axis relative to the hinge member, wherein the fourth rotary member has sidewalls that are [[is]] slidable in the circular groove; and
a wire extending through the first rotary member and the second rotary member to electrically connect the first module and the second module, wherein the wire is restricted between the first rotary member and the third rotary member, and the wire is restricted between the second rotary member and the fourth rotary member.

Allowable Subject Matter
Claims 1-3, 6-7 and 9-10 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a first rotary member, movably connected to the hinge member and rotatable around a first axis relative to the hinge member, wherein the first rotary member is formed with a circular groove; a second rotary member, movably connected to the hinge member and rotatable around a second axis relative to the hinge member, wherein the second axis is parallel to the first axis; a third rotary member, connected to the first rotary member and rotatable around the first axis relative to the hinge member, wherein the third rotary member has sidewalls that are slidable in the circular groove; and a wire extending through the first rotary member and the second rotary member to electrically connect the first module and the second module, wherein the wire is restricted between the first rotary member and the third rotary member.”
Regarding independent claim 7, patentability exists, at least in part, with the claimed features of,” a first rotary member, movably connected to the hinge member and rotatable around a first axis relative to the hinge member; a second rotary member, movably connected to the hinge member and rotatable around a second axis relative to the hinge member, wherein the second axis is parallel to the first axis, wherein the second rotary member is formed with a circular groove; a third rotary member, connected to the first rotary member and rotatable around the first axis relative to the hinge member; a fourth rotary member, connected to the second rotary member and rotatable around the second axis relative to the hinge member, wherein the fourth rotary member has sidewalls that are slidable in the circular groove; and a wire extending through the first rotary member and the second rotary member to electrically connect the first module and the second module, wherein the wire is restricted between the first rotary member and the third rotary member, and the wire is restricted between the second rotary member and the fourth rotary member.”

Park et al US-10253804-B2, Hsu et al US-9388614-B2, as well as, SIDDIQUI et al US-20200064890-A1 are all cited as teaching some elements of the claimed invention including hinge for a foldable device to an electronic device. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment filed on 06/16/2022 has been fully considered and finds the claims allowable with the examiner’s amendments.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841